DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 01/29/2019.
Status of the claims
Claims 1-20 are currently pending for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 indicate a building automation system comprising various units such as a "system library", “computing system”, “. However, such units lack tangible hardware devices or tangible storage to process the system and thus could be considered as software. The claims fail to comply with 35 USC 101 for not provided a tangible storage medium (e.g., memory) or hardware (e.g., a processor) to process the system claims.

Claims 16-20 are rejected on the same ground because they either contain or inherit the deficiencies of claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (US 20170003668, hereafter Burt) in view of Park (US 20140058539).

Regarding claim 1, Burt discloses: A method for tagging entities in a building automation system (BAS), the method comprising: 
identifying, by a processing circuit, a first entity of one or more entities in a system library in response to receiving an indication to add the one or more entities to the BAS, wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities (Burt [0013] discloses: identifying sensors (entities) for classifies sensors; [0022] discloses: user input for naming data points and sensors (entities); [0031] discloses: tags associated with the sensor name in the tables 3A,3B, 4A, 4B); 
determining, by the processing circuit, one or more tags associated with the first entity based on the system library (Burt [0031; 0032] discloses: comparing the tags of each sensor name in the tables 3A, 4A to the tags of a classifier name);
 Burt didn’t disclose, but Park disclose: determining, by the processing circuit, a tag type for each of the one or more tags based on a tag dictionary (Park [0039] discloses: determine BMS point types for data points using frequency weighted point descriptor terms, classification and mapping; [0042] discloses: create a point descriptor/tag for each point to be classified and assign point types to points); and
 	adding, by the processing circuit, the one or more tags to the first entity based on the tag type of each of the one or more tags (Park [0072] discloses: a new BAS installation (with a new set of data points) may be added to the system with processing circuit 140. Given a new set of points, keyword/tags and symbol extraction is performed by, e.g., word breaker 112. Keyword and symbol extraction is described in the discussion of word breaker 112 and results in a new list of relevant symbols. B is a new set of vocabularies (i.e., keywords, symbols, terms, etc.) from the new set of points to be classified). 


Regarding claim 2, Burt as modified discloses: The method of claim 1, wherein the method further comprises verifying the one or more tags, wherein verifying the one or more tags comprises comparing the one or more tags to the plurality of tags in the system library (Burt [0023] discloses: The classification of sensor data using labels and meta data by comparing names and meta data from a training set of sensor labels or aliases of sensors that have been classified). 
Regarding claim 3, Burt as modified discloses: The method of claim 2, wherein the processing circuit omits adding duplicate tags to the first entity based on the comparison (Burt [0039] discloses: the "RM Temp" name and the "Return Air Temp" name both have the same match percentage (i.e., 66.6%), the "Return Air Temp" name can be eliminated because the group it belongs to is not a zone). 
Regarding claim 4, Burt as modified discloses:  The method of claim 1, wherein a user interface produces the indication to add the one or more entities to the BAS (Park [0042] discloses: provides a user interface for a BAS operator to manually assign point types to points of training data 122).
Regarding claim 5, Burt as modified discloses: The method of claim 1, wherein the first entity comprises one of a space, a piece of equipment, a sensor, a device, or a point (Burt [0012] discloses: device types, point sensors). 
Regarding claim 6, Burt as modified discloses:  The method of claim 1, wherein the tag type is a value tag, wherein the value tag further comprises a numeric value associated with the first entity (Burt [table 3A] includes tag1, tag2, tag3, tag4 associated with sensor). 

Regarding claim 7, Burt as modified discloses: The method of claim 6, wherein the method further comprises adding, by the processing circuit, the numeric value to the first entity (Park [0031] discloses: attribute values of the point objects).  
Regarding claim 8, Burt as modified discloses: A method for converting tag syntax in a building management system (BMS), the method comprising: 
receiving, by a processing circuit, a first tag corresponding to a first entity and having a first syntax (Burt [0013] discloses: identifying sensors (entities) for classifies sensors; [0022] discloses: user input for naming data points and sensors (entities); [0031] discloses: tags associated with the sensor name in the tables 3A,3B, 4A, 4B;[ 0031] discloses: syntax such as delimiter rules for classification label for sensors); 
identifying, by the processing circuit, a system library associated with the first entity, wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities (Burt [0031; 0032] discloses: comparing the tags of each sensor name in the tables 3A, 4A to the tags of a classifier name); and
 initiating, by the processing circuit, an update process, the process comprising: building one or more second tags corresponding to the first entity and having a second syntax (Park [0024; 0072] discloses: a new BAS installation/building (with a new set of data points) may be added to the system with processing circuit 140. Given a new set of points, keyword/tags and symbol extraction is performed by, e.g., word breaker 112. Keyword and symbol extraction is described in the discussion of word breaker 112 (as a rules/syntaxes) and results in a new list of relevant symbols. B is a new set of vocabularies (i.e., keywords, symbols, terms, etc.) from the new set of points to be classified). 
Burt and Park are analogous art because they are in the same field of endeavor, building automation system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Burt, to include the teaching of Park, in order to classifying data in building automation systems. The suggestion/motivation to combine is for classifying data points within a multi-point network based on processing the non-standard and semantically rich descriptions of the points.

Regarding claim 9, Burt as modified discloses: The method of claim 8, wherein building the one or more second tags comprises:
 determining one or more second tags associated with the first entity based on the system library (Burt [0023] discloses: The classification of sensor data using labels and meta data by comparing names and meta data from a training set of sensor labels or aliases of sensors that have been classified);
determining a tag type for each of the one or more second tags based on a tag dictionary (Park [0039] discloses: determine BMS point types for data points using frequency weighted point descriptor terms, classification and mapping; [0042] discloses: create a point descriptor/tag for each point to be classified and assign point types to points); and 
adding the one or more second tags to the first entity based on a tag type of each of the one or more second tags (Park [0072] discloses: a new BAS installation (with a new set of data points) may be added to the system with processing circuit 140. Given a new set of points, keyword/tags and symbol extraction is performed by, e.g., word breaker 112. Keyword and symbol extraction is described in the discussion of word breaker 112 and results in a new list of relevant symbols. B is a new set of vocabularies (i.e., keywords, symbols, terms, etc.) from the new set of points to be classified). 
Regarding claim 10, Burt as modified discloses: The method of claim 9, wherein the method further comprises verifying the one or more second tags, wherein verifying the one or more second tags comprises comparing the one or more second tags to the plurality of tags in the system library (Burt [0023] discloses: The classification of sensor data using labels and meta data by comparing names and meta data from a training set of sensor labels or aliases of sensors that have been classified). 
Regarding claim 11, Burt as modified discloses:  The method of claim 10, wherein duplicate tags are omitted from addition to the first entity based on the comparison (Burt [0039] discloses: the "RM Temp" name and the "Return Air Temp" name both have the same match percentage (i.e., 66.6%), the "Return Air Temp" name can be eliminated because the group it belongs to is not a zone). . 
Regarding claim 12, Burt as modified discloses: The method of claim 9, wherein the first entity comprises one of a space, a piece of equipment, a sensor, a device, or a point (Burt [0012] discloses: device types, point sensors). 
Regarding claim 13, Burt as modified discloses: The method of claim 9, wherein the tag type is a value tag, wherein a value tag further comprises a numeric value associated with the first entity (Burt [table 3A] includes tag1, tag2, tag3, tag4 associated with sensor). 
Regarding claim 14, Burt as modified discloses:  The method of claim 10, wherein the method further comprises adding, by the processing circuit, the numeric value to the first entity (Park [0031] discloses: attribute values of the point objects). 
Regarding claim 15, Burt as modified discloses:  A building automation system comprising: 
a system library comprising a plurality of relationships between a plurality of tags and a plurality of entities Burt  [0031] discloses: tags associated with the sensor name in the tables 3A,3B, 4A, 4B);
 a computing system coupled to the system library configured to perform a first import process and a second update process (Park [0024] discloses: updated each time new data points are added to the system; [0026; 0027] discloses: System 100 also includes BAS installations 170. BAS installations 170 are, in general, hardware and/or software systems configured to control, monitor, and manage devices in or around a building or building area); 
wherein the first import process associates one or more tags with a first entity (Park [0024; 0096] discloses: additional data points are added to the system, data points with names or descriptions/tags) ; and 
wherein the second update process updates a first tag associated with a second entity by building one or more second tags (Park [0024] discloses: updated each time new data points are added to the system; data points with names or descriptions/tags). 
Regarding claim 16, Burt as modified discloses: The building automation system of claim 15, wherein the first import process comprises: 
identifying the first entity in the system library (Burt [0013] discloses: identifying sensors (entities) for classifies sensors; [0022] discloses: user input for naming data points and sensors (entities); [0031] discloses: tags associated with the sensor name in the tables 3A,3B, 4A, 4B); 
determining the one or more tags associated with the first entity based on the system library (Burt [0022] discloses: user input for naming data points and sensors (entities); [0031] discloses: tags associated with the sensor name in the tables 3A,3B, 4A, 4B);  
Burt didn’t disclose, but Park discloses: determining a tag type for each of the one or more tags based on a tag dictionary (Park [0039] discloses: determine BMS point types for data points using frequency weighted point descriptor terms, classification and mapping; [0042] discloses: create a point descriptor/tag for each point to be classified and assign point types to points); and 
adding the one or more tags to the first entity based on the tag type of each of the one or more tags (Park [0072] discloses: a new BAS installation (with a new set of data points) may be added to the system with processing circuit 140. Given a new set of points, keyword/tags and symbol extraction is performed by, e.g., word breaker 112. Keyword and symbol extraction is described in the discussion of word breaker 112 and results in a new list of relevant symbols. B is a new set of vocabularies (i.e., keywords, symbols, terms, etc.) from the new set of points to be classified). 
Regarding claim 17, Burt as modified discloses:  The building automation system of claim 15, wherein the second update process comprises: receiving the first tag corresponding to the second entity and having a first syntax (Park [0024] discloses: updated each time new data points are added to the system; data points with names or descriptions/tags);
identifying a system type associated with the second entity, wherein the system type is associated with the plurality of relationships in the system library (Park [0024] discloses: assign BMS point types (system type)to data points with names or descriptions that include a large number of abbreviations); and 
building one or more second tags corresponding to the second entity and having a second syntax (Park [0024] discloses: updated each time new data points are added to the system; data points with names or descriptions/tags). (Park [0072] discloses: a new BAS installation (with a new set of data points) may be added to the system with processing circuit 140. Given a new set of points, keyword/tags and symbol extraction is performed by, e.g., word breaker 112. Keyword and symbol extraction is described in the discussion of word breaker 112 and results in a new list of relevant symbols. B is a new set of vocabularies (i.e., keywords, symbols, terms, etc.) from the new set of points to be classified). 
Regarding claim 18, Burt as modified discloses: The building automation system of claim 17, wherein building the one or more second tags comprises:
 determining the one or more second tags associated with the second entity based on the system library (Burt [0023] discloses: The classification of sensor data using labels and meta data by comparing names and meta data from a training set of sensor labels or aliases of sensors that have been classified);
 determining a tag type for each of the one or more second tags based on a tag dictionary (Park [0039] discloses: determine BMS point types for data points using frequency weighted point descriptor terms, classification and mapping; [0042] discloses: create a point descriptor/tag for each point to be classified and assign point types to points); and 
adding the one or more second tags to the second entity based on the tag type of each of the one or more second tags(Park [0072] discloses: a new BAS installation (with a new set of data points) may be added to the system with processing circuit 140. Given a new set of points, keyword/tags and symbol extraction is performed by, e.g., word breaker 112. Keyword and symbol extraction is described in the discussion of word breaker 112 and results in a new list of relevant symbols. B is a new set of vocabularies (i.e., keywords, symbols, terms, etc.) from the new set of points to be classified). 
(Burt [table 3A] includes tag1, tag2, tag3, tag4 associated with sensor). 
Regarding claim 20, Burt as modified discloses: The building automation system of claim 15, wherein the first entity comprises one of a space, a piece of equipment, a sensor, a device, or a point (Burt [0012] discloses: device types, point sensors). 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161